DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a method. Claims 11-20 are related to a system. Accordingly, claims 1-20 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 11 includes limitations that recite at least one abstract idea. Specifically, independent claim 11 recites:

An activity tracking device for tracking activities from a plurality of multimodal inputs, wherein the activity tracking device comprises: 
a set of one or more processors; and 
a non-volatile storage containing an activity tracking application for causing the set of processors to perform the steps of: 
receiving a plurality of multimodal inputs; 
synchronizing the plurality of multimodal inputs; 
generating segments from the synchronized multimodal inputs;  39WO 2019/084007PCT/US2018/057111 
recognizing activities associated with each generated segment by performing a bagged formal concept analysis (BFCA); and 
recording the recognized activities in a storage.

The Examiner submits that the claims constitute a “mental process” because “recognizing” activities from segments of input data is an activity that can be performed mentally in the human mind. Claim 1 recites a similar abstract idea.



Accordingly, the claims as a whole recite at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract:

Claim 2 and 12 recites generating a new model for labeling attribute sets and then generating a new label for a new attribute set using the new generated model; classifying attributes based on a model and then generating a new model for labeling a new attribute is a process of classification that can be performed mentally. Claims 3 and 13 further recite the use of a cross table and concept lattice for analyzing and correlating concepts are methods that can be performed mentally and with the aid of pen and paper. Claims 7, 8 and 17, 18 recite identifying an atomic interval and identifying a transition moment in a segment of event from non-moving to moving, therefore further defining the abstract idea. Claims 9 and 19 recite determining to receive supplemental data for the trigger event, therefore further defining the abstract idea. Claims 10 and 20 recite recognizing an eating moment based on the detected events, therefore further defining the abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An activity tracking device for tracking activities from a plurality of multimodal inputs, wherein the activity tracking device comprises: 
a set of one or more processors; and 
a non-volatile storage containing an activity tracking application for causing the set of processors to perform the steps of: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
receiving a plurality of multimodal inputs; 
synchronizing the plurality of multimodal inputs; 
generating segments from the synchronized multimodal inputs;  39WO 2019/084007PCT/US2018/057111(merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.)
recognizing activities associated with each generated segment by performing a bagged formal concept analysis (BFCA); and (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
recording the recognized activities in a storage. (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. )

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a set of processors, a non-volatile storage containing an activity tracking application for causing the set of processors to perform the abstract idea, and performing a bagged formal concept analysis, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of receiving a plurality of multimodal inputs, synchronizing the plurality of multimodal inputs, and generating segments from the synchronized multimodal inputs, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

recording the recognized activities in a storage, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to track activities, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.



Claims 2 and 12 recite training the classifier models using the gathered attribute data and updating the model, thus constitute the using generic computer processes to carry out the abstract idea. Claims 4 and 14 recite further steps for the pre-solution activity of claims 1 and 11 for gathering the sensor data. Claims 5 and 15 recite further steps for the pre-solution activity for the step of synchronizing the plurality of multimodal inputs. Claims 6 and 16 recite further steps for the pre-solution activity for the step of generating segments. Claims 9 and 19 recite retrieving the supplemental data once it is determined to retrieve, therefore constitutes insignificant post-solution activity. Claims 10 and 20 recite recording the recognized eating moment, therefore constituting insignificant post-solution activity.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

a set of processors, a non-volatile storage containing an activity tracking application for causing the set of processors to perform the abstract idea, and performing a bagged formal concept analysis, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of receiving a plurality of multimodal inputs, synchronizing the plurality of multimodal inputs, and generating segments from the synchronized multimodal inputs, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

Regarding the additional limitations of recording the recognized activities in a storage, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).



For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102(a)(2) as being anticipated by US 2017/0220772 A1 to Vleugels et al. (“Vleugels”):

Regarding claim 1:
Vleugels teaches a method for tracking activities from a plurality of multimodal inputs, wherein the method comprises: receiving a plurality of multimodal inputs; synchronizing the plurality of multimodal inputs; ([0011]- summarizes the system that is used to track food intake event activities. [0033]- data coming from multimodal inputs, including an accelerometer and other metadata about the wearer are combined (synchronized) by the system for tracking the activity of eating)
generating segments from the synchronized multimodal inputs; ([0245]- the system processes the input data of sensors and metadata that can identify segments of activities for gestures related to the eating)
recognizing activities associated with each generated segment by performing a bagged formal concept analysis (BFCA); and ([0055]-use of trained classifier model to detect classify the activities (trained classifier model is interpreted to be the BFCA).)
recording the recognized activities in a storage. ([0152]- outputs from the sensors are stored in a storage unit for further recognition of food intake events)

Claim 11 is rejected in a similar manner to claim 1.

Regarding claim 2:
Vleugels teaches all of the limitations of claim 1. Vleugels further teaches wherein performing the BFCA comprises: creating a plurality of classifiers; selecting a random subset of attributes for each classifier of the plurality of classifiers; ([0275]- multiple parallel classifiers are generated by the system. Different input training data is added to each classifier model.)
training the plurality of classifiers based on the associated selected random subsets of attributes; generating a new model for labeling new input attribute sets based on the trained plurality of classifiers; and ([0241, 0262]- training of classifier machine learning model using the input data. Used to produce a trained statistical model that can be considered as a “modified” subsystem as shown in [0241] (interpreted as generating a new model dependent on input attribute sets).)
generating a label for a new attribute set using the new generated model. ([0276], [0241]- classification outputs are generated from the trained models are generated)

Claim 12 is rejected in a similar manner to claim 2.

Regarding claim 3:
Vleugels teaches all of the limitations of claim 2. Vleugels further teaches wherein the generated new model comprises at least one of a cross table and a concept lattice. ([0281, 0286]-a machine classification system includes a cross-correlated analytics subsystem as described (this is interpreted as the classification models having a cross table).)

Claim 13 is rejected in a similar manner to claim 3.

Regarding claim 4:
Vleugels teaches all of the limitations of claim 1. Vleugels further teaches wherein the plurality of multimodal inputs comprises at least one of data from applications operating on a mobile phone and data from a set of one or more sensors. ([0031]- input 

Claim 14 is rejected in a similar manner to claim 4.

Regarding claim 5:
Vleugels teaches all of the limitations of claim 1. Vleugels further teaches wherein synchronizing the plurality of multimodal inputs comprises associating data from the multimodal inputs from a given time period with a plurality of atomic intervals, wherein each atomic interval has a same duration. ([0244]- start/end times for raw sensor data from the multimodal inputs is processed by the system in a “time envelope” (the period of time is the atomic interval). [0057] shows how eating events are stored in record with the time they accord, indicating a synchronization of time and the event.)

Claim 15 is rejected in similar manner to claim 5.

Regarding claim 6:
Vleugels teaches all of the limitations of claim 1. Vleugels further teaches wherein generating segments from the synchronized multimodal inputs comprises performing a binary interval growing operation. ([0240]- data gathered can be classified as a non-moving state or a moving state since the system can know the event in a given time period, indicating a binary status (this is interpreted as performing binary interval growing operation)..)

Claim 16 is rejected in a similar manner to claim 6.

Regarding claim 7:
Vleugels teaches all of the limitations of claim 6. Vleugels further teaches wherein performing a binary interval growing operation comprises: identifying an initial atomic interval for a particular segment; for a second atomic interval, identify a transition moment; and identifying each atomic interval from the initial atomic interval to the second atomic interval as a single segment. ([0055], [0103],[0240]- describes how gestures are used to determine an eating event during a certain time period (the initial atomic interval). The system can determine a transition to an eating event from the classification (the second atomic interval). This labeled data can be used as a single segment for input into the classifier for further detection of eating events.)

Claim 17 is rejected in a similar manner to claim 7.

Regarding claim 8:
Vleugels teaches all of the limitations of claim 7. Vleugels further teaches wherein the transition moment comprises a change between a non-moving state and a moving state. ([0093]- gesture data gathered can be classified as a start of an eating event (moving state) and can classify an ending of eating event (non-moving state).)

Claim 18 is rejected in a similar manner to claim 8.

Regarding claim 9:
Vleugels teaches all of the limitations of claim 1. Vleugels further teaches further comprising: determining whether to retrieve supplemental data upon detecting a trigger event; and upon determining that the trigger event has been detected, retrieving the supplemental data. ([0058]- supplemental data is recorded based on eating trigger event, such as quantity of food and eating pace, that further defines the eating data)

Claim 19 is rejected in a similar manner to claim 9.

Regarding claim 10:
Vleugels teaches all of the limitations of claim 9. Vleugels further teaches wherein the trigger event is recognition of an eating moment and retrieving the supplemental data comprises providing an audio prompt to record a food journal entry. ([0058]- supplemental data is recorded based on eating trigger event, such as quantity of food and eating pace, that further defines the eating data. [0057, 0063]- eating events can be recorded in the system (interpreted as a food journal entry) and feedback can be given by the user via an interface. [0118]- feedback systems can include sound alarms)

Claim 20 is rejected in a similar manner to claim 10.


Conclusion
The following references have been considered as relevant, however have not been used in the above rejections:
WO 2008157622 A1 teaches of monitoring activities for a patient including eating that includes a classification engine
NPL “Wearable food intake monitoring technologies: A comprehensive review” teaches of numerous methods of eating monitoring using sensors and classifiers 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686